Case 1:19-cv-00340-JJM-PAS Document 35 Filed 08/23/19 Page 1 of 18 PageID #: 281




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND

 STEVEN PALANGE,                                :
 Pro Se Plaintiff,                              :
                                                :
 VS.                                            :           C.A. NO. 1:19-cv-00340-JJM-PAS
                                                :
 MICHAEL B. FORTE in his official capacity      :
 Only as Chief Judge of the Rhode Island Family :
 Court, et al.,                                 :
 Defendants.                                    :


            DEFENDANTS’ MOTION TO DISMISS AMENDED COMPLAINT

        Now come Defendants, Michael B. Forte in his official capacity only as Chief Judge of the

 Rhode Island Family Court, Jean Maggiacomo in her official capacity only as Deputy Clerk of the

 Rhode Island Supreme Court, Courtney E. Hawkins in her official capacity only as Director of the

 Rhode Island Department of Human Services, Honorable Sandra Lanni in her official capacity

 only as an Associate Justice of the Rhode Island Family Court, Peter F. Neronha in his official

 capacity only as the Attorney General for the State of Rhode Island, and Ronald Pagliarini in his

 official capacity only as the Chief of Staff of the Rhode Island Family Court (“Defendants”),

 pursuant to Rule 12(b)(1) and Rule 12(b)(6) of the Federal Rules of Civil Procedure and hereby

 move to dismiss the Amended Complaint filed in this civil action by the Plaintiff, Steven Palange

 (“Plaintiff”). In support hereof, Defendants submit the accompanying Memorandum of Law.

        WHEREFORE, Defendants respectfully request that their Motion to Dismiss be granted.
Case 1:19-cv-00340-JJM-PAS Document 35 Filed 08/23/19 Page 2 of 18 PageID #: 282




                                             Respectfully submitted,

                                             STATE DEFENDANTS, in their official capacities
                                             only,

                                             By:

                                             PETER F. NERONHA
                                             ATTORNEY GENERAL

                                             /s/ Sean Lyness
                                             Sean Lyness, Esq. Bar No. 9481
                                             Special Assistant Attorney General
                                             150 South Main Street
                                             Providence, RI 02903
                                             Tel: (401) 274-4400, Extension 2481
                                             Fax: (401) 222-3016
                                             slyness@riag.ri.gov

                                 CERTIFICATE OF SERVICE

 I hereby certify that I filed the within document on August 23, 2019 via the ECF filing system
 and that a copy is available for viewing and downloading.

 Steven Palange
 10 Grandeville Court
 Apartment #934
 Wakefield, Rhode Island 02879
 steven_palange@TLIC.com
                                             /s/ Dylan Gaddes




                                                 2
Case 1:19-cv-00340-JJM-PAS Document 35 Filed 08/23/19 Page 3 of 18 PageID #: 283




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF RHODE ISLAND

 STEVEN PALANGE,                                :
 Pro Se Plaintiff,                              :
                                                :
 VS.                                            :               C.A. NO. 1:19-cv-00340-JJM-PAS
                                                :
 MICHAEL B. FORTE in his official capacity      :
 Only as Chief Judge of the Rhode Island Family :
 Court, et al.,                                 :
 Defendants.                                    :


     DEFENDANTS’ MEMORANDUM IN SUPPORT OF THEIR MOTION TO DISMISS
                        AMENDED COMPLAINT


        This Memorandum of Law supports the Rule 12(b)(1) and Rule 12(b)(6) Motion to Dismiss

 filed by Defendants, Michael B. Forte in his official capacity only as Chief Judge of the Rhode

 Island Family Court, Jean Maggiacomo in her official capacity only as Deputy Clerk of the Rhode

 Island Supreme Court, Courtney E. Hawkins in her official capacity only as Director of the Rhode

 Island Department of Human Services, Honorable Sandra Lanni in her official capacity only as an

 Associate Justice of the Rhode Island Family Court, Peter F. Neronha in his official capacity only

 as the Attorney General for the State of Rhode Island, and Ronald Pagliarini in his official capacity

 only as the Chief of Staff of the Rhode Island Family Court (“Defendants”). Defendants move to

 dismiss the Amended Complaint filed in this civil action by pro se Plaintif Steven Palange

 (“Plaintiff”). 1 Plaintiff’s Amended Complaint adds a few new defendants and embellishes a few



 1
  Although it appears that Plaintiff attempts to bring suit in his own name and on K.P.’s behalf, as
 a pro se Plaintiff may not represent any other party. See LR Gen 205(a)(2) (“An individual
 appearing pro se may not represent any other party and may not authorize any other individual
 who is not a member of the bar of this Court to appear on his or her behalf.”). Courts in this District
 have consistently enforced this Local Rule. See Jacobowitz v. YMCA, 2016 WL 1259397, at *1
 (D.R.I. March 30, 2016); see also Harris v. Perry, 2015 WL 4879042, at *4 (D.R.I. July 15, 2015);
 Young v. Wall, 228 F.R.D. 411, 412 (D.R.I. 2005).
                                                   3
Case 1:19-cv-00340-JJM-PAS Document 35 Filed 08/23/19 Page 4 of 18 PageID #: 284




 facts. However, the core premise of Plaintiff’s claim – a dissatisfaction with a Rhode Island Family

 Court judgment against him upheld by the Rhode Island Supreme Court – remains the same in the

 Amended Complaint as it did in the initial Complaint. As such, the Rooker-Feldman doctrine and

 the domestic relations exception bar Plaintiff’s Amended Complaint. Further, Plaintiff’s Amended

 Complaint fails to state a claim. Moreover, Plaintiff’s Amended Complaint fails to allege any

 substantive facts that connect Defendants Maggiacomo, Hawkins, or Neronha to the alleged

 events. Finally, Ex Parte Young is not applicable here. Accordingly, Defendants respectfully

 request that this Honorable Court dismiss the Plaintiff’s Amended Complaint.



                                  I.      STATEMENT OF FACTS

        Plaintiff brings an Amended Complaint that dresses up the previous Complaint in a panoply

 of new causes of action: “42 U.S.C. sec. 1983, the Supremacy Clause of the U.S. Constitution, the

 Rhode Island and Federal Uniform Declaratory Judgment Acts, the 9th, 1st, 4th, 14th, 5th, [sic]

 Amendments of the United States Constitution[.]” Compl. at 1, ¶ 1. The Amended Complaint also

 adds a litany of new defendants to the caption. See id. However, Plaintiff’s claim still stems – as

 before – from a May 9, 2018 Order of the Rhode Island Family Court. See id. at 8, ¶ 11; 9, ¶ 12;

 10, ¶ 13; 11, ¶ 15; 15, ¶ 24.

        Plaintiff waited until January 16, 2019 to file a Notice of Appeal 2 with the Rhode Island

 Supreme Court regarding the May 9, 2018 Order. See Palange v. Palange, C.A. No. W2012-0361




 2
   This Court may consider matters of public record, including documents from other court
 proceedings, without being required to convert a Motion to Dismiss into a Motion for Summary
 Judgment. See In Re Colonial Mortgage Bankers Corp., 324 F.3d 12, 15 (1st Cir. 2003); see also
 Boateng v. InterAmerican University, Inc., 210 F.3d 56, 60 (1st Cir. 2000). Additionally, “courts
 have made narrow exceptions for documents the authenticity of which are not disputed by the
                                                  4
Case 1:19-cv-00340-JJM-PAS Document 35 Filed 08/23/19 Page 5 of 18 PageID #: 285




 (R.I. January 16, 2019) (Notice of Appeal attached as Exhibit A). 3 As Plaintiff had filed his Notice

 of Appeal well-after the twenty (20) day window afforded by Rhode Island Rule of Appellate

 Procedure 4(a), the Supreme Court dismissed his appeal on June 7, 2019. See Palange v. Palange,

 SU-2019-0125-A (June 7, 2019 Order attached as Exhibit B).

        Days later, on June 20, 2019, Plaintiff filed the instant federal lawsuit. See ECF 1. The only

 Defendant named in the original Complaint – Michael B. Forte in his official capacity only – filed

 a Motion to Dismiss. See ECF 11. Plaintiff then moved to Amend his Complaint on July 29, 2019,

 adding a number of new defendants. See ECF 16. The Court granted Plaintiff’s Motion in a Text

 order on August 1, 2019. As before, Plaintiff seeks only declaratory relief against official capacity

 Defendants. See Compl. at 21–22. 4



 parties; for official public records; for documents central to plaintiff’s claim; or for documents
 sufficiently referred to in the complaint.” Watterson v. Page, 987 F.2d 1, 3 (1st Cir. 1993); see also
 Cruz v. Melecio, 204 F.3d 14, 21 (1st Cir. 2000) (allows a court considering a Motion to Dismiss
 to consider “not only the complaint but also matters fairly incorporated within it and matters
 susceptible to judicial notice”). Defendants respectfully request that this Court take judicial notice
 of Plaintiff's proceedings before the Rhode Island Family Court and Rhode Island Supreme Court.
 The pleadings filed in these matters are public records filed with the Rhode Island Family Court
 and Rhode Island Supreme Court and therefore are documents susceptible to judicial notice. See
 In Re Colonial Mortgage Bankers Corp., 324 F.3d 12, 15 (1st Cir. 2003).
 3
   The January 16, 2019 Notice of Appeal incorrectly lists the date as January 16, 2016. As is
 evident from the Rhode Island Family Court Docket sheet for Palange v. Palange, W2012-0361,
 Plaintiff filed the Notice of Appeal in 2019.
 4
   Although Plaintiff’s Amended Complaint initially appears to request injunctive as well as
 declaratory relief, Plaintiff’s request for relief only seeks declaratory relief. Only official capacity
 Defendants have been served. In any event, only state defendants in their official capacities can
 afford declaratory relief. Federal courts have repeatedly held that suits seeking declaratory relief
 from the state can only be provided by defendants in their official capacities, and thus must be
 brought against those defendants in their official capacities. See Raine v. Carlson, 826 F.2d 698,
 701 (7th Cir. 1987) (noting that suit would have to be “against federal officers in their official
 capacity *** to the extent that it sought types of relief, such as expungement or earlier-than-
 otherwise release from prison, that only officials and not private individuals can provide”); see
 also Wolfe v. Strankman, 392 F.3d 358, 367 n.2 (9th Cir. 2004) (“The individual defendants were
 also sued in their personal capacities, but the declaratory and injunctive relief [plaintiff] seeks is
                                                    5
Case 1:19-cv-00340-JJM-PAS Document 35 Filed 08/23/19 Page 6 of 18 PageID #: 286




                                      II.     LEGAL STANDARD

        A motion pursuant to Rule 12(b)(1) asserts that the court lacks subject matter jurisdiction

 over the lawsuit. Such a motion “may be raised by a party, or by a court on its own initiative, at

 any stage in the litigation, even after trial and the entry of judgment.” Arbaugh v. Y&H Corp., 546

 U.S. 500, 506 (2006).

        Federal Rule of Civil Procedure 8(a)(2) states that a pleading must contain “a short and

 plain statement of the claim showing that the pleader is entitled to relief.” The underlying purpose

 of this Rule is to “give the defendant fair notice of what the [ ] claim is and the grounds upon which

 it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson,

 355 U.S. 41, 47 (1957)); see also Fraternal Order of Police v. Library of Congress, 692 F. Supp.

 2d 9, 20 (D.D.C. 2010) (“Because the Court cannot ascertain what the [plaintiff]’s *** claim is, it

 cannot find that defendants are able to respond to it.”).

        In the context of a Rule 12(b)(6) motion to dismiss, courts have interpreted this rule to

 require that a pleading contain sufficient facts to show an entitlement to the requested relief.

 Accordingly, a complaint must allege “a plausible entitlement to relief.” Twombly, 550 U.S. at

 559. To survive a Rule 12(b)(6) motion to dismiss, a plaintiff’s “well-pleaded facts must possess

 enough heft to show that [they are] entitled to relief.” Clark v. Boscher, 514 F.3d 107, 112 (1st

 Cir. 2008). In evaluating whether a plaintiff’s claims are entitled to relief, the court must accept as

 true all well-pleaded facts and indulge all reasonable inferences in plaintiff’s favor. Twombly, 550

 U.S. at 557. The First Circuit has held that “dismissal for failure to state a claim is appropriate if

 the complaint fails to set forth factual allegations, either direct or inferential, respecting each



 only available in an official capacity suit.”); Frank v. Relin, 1 F.3d 1317, 1327 (2d Cir. 1993)
 (“[S]uch equitable relief could be obtained against [the public official defendant] only in his
 official, not his individual, capacity”).
                                                   6
Case 1:19-cv-00340-JJM-PAS Document 35 Filed 08/23/19 Page 7 of 18 PageID #: 287




 material element necessary to sustain recovery under some actionable legal theory.” Gagliardi v.

 Sullivan, 513 F.3d 301, 305 (1st Cir. 2008).

        Thus, in judging the sufficiency of a complaint, courts must “differentiate between well-

 pleaded facts, on the one hand, and ‘bald assertions, unsupportable conclusions, periphrastic

 circumlocution, and the like,’ on the other hand; the former must be credited, but the latter can

 safely be ignored.” LaChapelle v. Berkshire Life Ins., 142 F.3d 507, 508 (1st Cir. 1998) (quoting

 Aulson v. Blanchard, 83 F.3d 1, 3 (1st Cir. 1996)).

        In Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009), the Supreme Court reaffirmed Twombly

 and clarified that two underlying principles must guide a court’s assessment of the adequacy of

 pleadings when evaluating whether a complaint can survive a Rule 12(b)(6) motion. Iqbal, 556

 U.S. at 662. First, the court must identify any conclusory allegations in the complaint as such

 allegations are not entitled to an assumption of truth. Id. at 677-79. Specifically, this court is not

 compelled to accept legal conclusions set forth as factual allegations in the complaint. Id. Further,

 “threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

 do not suffice.” Id. (citing Twombly, 550 U.S. at 555); see also Peñalbert–Rosa v. Fortuño–Burset,

 631 F.3d 592, 595 (1st Cir. 2011) (“[S]ome allegations, while not stating ultimate legal

 conclusions, are nevertheless so threadbare or speculative that they fail to cross the line between

 the conclusory to the factual.”). In other words, “[a] plaintiff is not entitled to ‘proceed perforce’

 by virtue of allegations that merely parrot the elements of the cause of action.” Ocasio–Hernandez

 v. Fortuño–Burset, 640 F.3d 1, 12 (1st Cir. 2011). Second, only a complaint that states a plausible

 claim for relief can survive a motion to dismiss. Iqbal, 556 U.S. at 679. The Court explained that

 “[d]etermining whether a complaint states a plausible claim for relief will *** be a context-specific

 task that requires the reviewing court to draw on its judicial experience and common sense.” Id.



                                                   7
Case 1:19-cv-00340-JJM-PAS Document 35 Filed 08/23/19 Page 8 of 18 PageID #: 288




                                       III.     ARGUMENT

      1.       Plaintiff’s Amended Complaint is Barred by the Rooker-Feldman Doctrine

           Respectfully, under the Rooker-Feldman doctrine, the Court lacks subject matter

 jurisdiction over Plaintiff’s Amended Complaint. Based on Rooker v. Fidelity Trust Co., 263 U.S.

 413 (1923) and District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983), the

 Rooker-Feldman doctrine holds that federal district courts lack jurisdiction to hear “cases brought

 by state-court losers complaining of injuries caused by state-court judgments rendered before the

 district court proceedings commenced and inviting district court review and rejection of those

 judgments.” Exxon Mobile Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). The

 premise is that federal district courts do “not have the authority to review final judgments of state

 courts; only the Supreme Court has that power.” Davison v. Government of Puerto Rico-Puerto

 Rico Firefighters Corps., 471 F.3d 220, 222 (1st Cir. 2006) (citing Feldman, 460 U.S. at 462).

 Importantly, “[f]ederal courts’ application of the Rooker–Feldman doctrine does not depend on

 what issues were actually litigated in the state court.” Miller v. Nichols, 586 F.3d 53, 59 (1st Cir.

 2009) (quotations omitted). Instead, invocation of Rooker-Feldman applies where “the federal

 plaintiff seeks redress of an injury caused by an allegedly erroneous state court decision[.]”

 Davison, 471 F.3d at 222 (emphasis in original). Moreover, the First Circuit has confirmed that

 “Rooker-Feldman applies where the state proceeding has ended with respect to the issues that the

 federal plaintiff seeks to have reviewed in federal court, even if other matters remain to be

 litigated.” Federacion de Maestros de Puerto Rico v. Junta de Relaciones del Trabajo de Puerto

 Rico, 410 F.3d 17, 22–23 (1st Cir. 2005) (“Federacion”). Rooker-Feldman is “broader and blunter”

 than res judicata, and “federal courts regularly use Rooker-Feldman to rebuff collateral attacks on

 prior state court judgments without purporting to apply the technical preclusion rules of res



                                                  8
Case 1:19-cv-00340-JJM-PAS Document 35 Filed 08/23/19 Page 9 of 18 PageID #: 289




 judicata.” Id. (quoting Maymó–Meléndez v. Álvarez–Ramírez, 364 F.3d 27, 32–33 (1st Cir. 2004),

 cert. denied, 543 U.S. 872 (2004)).

         The Amended Complaint presents a straightforward case for application of the Rooker-

 Feldman doctrine. As evidenced by Plaintiff’s Amended Complaint, the Rhode Island Family

 Court issued a May 9, 2018 Order that Plaintiff describes as terminating his parental rights. See

 Compl. at 10, ¶ 13. The Court can take judicial notice of the fact that Plaintiff appealed this Order

 to the Rhode Island Supreme Court. See Palange v. Palange, SU-2019-0125-A; see also Cruz v.

 Melecio, 204 F.3d 14, 21 (1st Cir. 2000) (allowing a court to consider “not only the complaint but

 also matters fairly incorporated within it and matters susceptible to judicial notice[.]”). The Rhode

 Island Supreme Court dismissed Plaintiff’s appeal on June 7, 2019. See id. After losing in state

 court, Plaintiff almost immediately filed the instant federal action on June 20, 2019. See ECF 1.

         Crucial to the Rooker-Feldman analysis, Plaintiff’s Amended Complaint seeks redress of

 an injury allegedly caused by the state court judgment. See Compl. at 11, ¶ 15 (“The creation of a

 frivolous and malicious emergency Order to seize [K.P.] and separate her from her father the

 plaintiff[.]”); see also Compl. at 15, ¶ 24 (“The May 9th the [sic] ex-parte ‘emergency’ motion was

 frivolous[.]”). Specifically, Plaintiff seeks declaratory relief that the May 9, 2018 Order reflects

 that the state court “causes and enforces a policy of dishonest court and legal services and that

 policy causes Mr. Palange to deprivation [sic] of his Constitutional Rights[.]” Compl. at 21, ¶ 2;

 Plaintiff goes so far as to state that “[t]his lawsuit also claims that all activity, judgments, orders,

 [and] findings *** created by Michael B. Forte since May 9, 2018, [sic] are revaluated [sic] and

 thus made void upon completion of revaluation [sic].” Compl. at 7, ¶ 6 (emphasis added). These

 statements make plain that “the only real injury to Plaintiff[] is ultimately still caused by a state

 court judgment.” Davison, 471 F.3d at 223. Indeed, “[t]he desired [relief] would amount to a



                                                    9
Case 1:19-cv-00340-JJM-PAS Document 35 Filed 08/23/19 Page 10 of 18 PageID #: 290




  reversal of the [state court’s] ruling on the termination of plaintiff’s parental rights[.]” Miller, 586

  F.3d at 59. The Rooker-Feldman doctrine prevents this Court from doing so. See id. (applying

  Rooker-Feldman to state court’s termination of parental rights). It is immaterial that the Amended

  Complaint attempts to frame his claims as various constitutional violations. The First Circuit has

  held that “a litigant could not avoid the impact of the Rooker-Feldman doctrine simply by recasting

  his claims in federal court as arising under the United States Constitution, where adjudicating these

  claims would ‘necessarily require reviewing the merits of the Rhode Island Supreme Court’s

  decision.’” Sinapi v. Rhode Island Bd. of Bar Examiners, 910 F.3d 544, 549 (1st Cir. 2018)

  (quoting Mckenna v. Curtin, 869 F.3d 44, 48 (1st Cir. 2017)). The Rhode Island Supreme Court

  already dismissed Plaintiff’s state court appeal. See Federacion, 410 F.3d at 24 (“[W]hen the

  highest state court in which review is available has affirmed the judgment below and nothing is

  left to be resolved, then without a doubt the state proceedings have ‘ended.’”). As such, “the proper

  forum for challenging an unlawful state court ruling is the United States Supreme Court, on appeal

  of the highest state court’s final judgment.” Davison, 471 F.3d at 223. Accordingly, Plaintiff’s

  Amended Complaint must be dismissed.



      2. Plaintiff’s Amended Complaint Must be Dismissed under the Domestic Relations

          Exception

          Further, to the extent that Plaintiff asks this Court to interfere with a decision issued by the

  Rhode Island Family Court concerning the custody of his minor daughter, respectfully, this Court

  lacks jurisdiction under the domestic relations exception. The domestic relations exception was

  first recognized by the Supreme Court in Barber v. Barber, 62 U.S. 582, 584 (1858) (“We disclaim

  altogether any jurisdiction in the courts of the United States upon the subject of divorce, or for the



                                                    10
Case 1:19-cv-00340-JJM-PAS Document 35 Filed 08/23/19 Page 11 of 18 PageID #: 291




  allowance of alimony[.]”). Since then, the Supreme Court has expanded the domestic relations

  exception “to include decrees in child custody cases.” Ankenbrandt v. Richards, 504 U.S. 689, 702

  (1992) (citing In re Burrus, 136 U.S. 586, 594 (1890)). More recent Supreme Court jurisprudence

  has reaffirmed the basis for the domestic relations exception. Id. at 700 (“Whatever Article III may

  or may not permit, we thus accept the Barber dictum as a correct interpretation of the

  Congressional grant.”) (quoting Patterson v. McLean Credit Union, 491 U.S. 164, 172–73 (1989)).

  In reaffirming the domestic relations exception, the Supreme Court unequivocally held that “the

  domestic relations exception, as articulated by this Court since Barber, divests the federal courts

  of power to issue divorce, alimony, and child custody decrees.” Id. at 703.

         Here, Plaintiff’s Amended Complaint appears to be an attempt to have this Court review

  and overturn rulings made by the Rhode Island Family Court concerning the custody of Plaintiff’s

  minor daughter. As framed in his Amended Complaint, “[t]his lawsuit also claims that all activity,

  judgments, orders, [and] findings *** created by Michael B. Forte since May 9, 2018, [sic] are

  revaluated [sic] and thus made void upon completion of revaluation [sic].” Compl. at 7, ¶ 6

  (emphasis added). Indeed, Plaintiff’s Amended Complaint is fixated on relitigating the May 9,

  2018 Order. See id. at 8, ¶ 11; 9, ¶ 12; 10, ¶ 13; 11, ¶ 15; 15, ¶ 24. Such an attempt to interfere

  with a Rhode Island Family Court decision concerning a child custody decree squarely fits under

  the domestic relations exception. See Ankenbrandt, 504 U.S. at 700.

         As the First Circuit held in Norton v. McOsker, “[t]he aim of the exception is to keep

  federal courts from meddling in a realm that is peculiarly delicate, that is governed by state law

  and institutions (e.g., family courts), and in which inter-court conflicts in policy or decrees should

  be kept to an absolute minimum.” Norton v. McOsker, 407 F.3d 501, 505 (1st Cir. 2005). The May

  9, 2018 Rhode Island Family Court Order with which Plaintiff takes issue is exclusively governed



                                                   11
Case 1:19-cv-00340-JJM-PAS Document 35 Filed 08/23/19 Page 12 of 18 PageID #: 292




  by state law. See generally R.I. Gen. Laws § 8-10-3 (establishing the jurisdiction of the Family

  Court). Because Plaintiff asks this Court to interfere with a decision issued by the Rhode Island

  Family Court concerning the custody of his minor daughter, Plaintiff’s Amended Complaint

  should be dismissed under the domestic relations exception to federal jurisdiction.



                       3. Plaintiff’s Amended Complaint Fails to State a Claim

         Even assuming, arguendo, that this Court had subject matter jurisdiction to hear the instant

  Amended Complaint, the Amended Complaint fails to adequately articulate a legal claim. “To

  survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,

  to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (citing Twombly,

  550 U.S. at 570); see also Sepúlveda–Villarini v. Dep’t of Educ. of Puerto Rico, 628 F.3d 25, 29

  (1st Cir. 2010) (“The make-or-break standard *** is that the combined allegations, taken as true,

  must state a plausible, not a merely conceivable, case for relief.”) (citations omitted). Indeed, “[a]

  complaint’s non-conclusory factual content must ‘allow[ ] the court to draw the reasonable

  inference that the defendant is liable for the misconduct alleged.’ An ‘unadorned, the-defendant-

  unlawfully-harmed-me accusation’ will not do.” Gianfrancesco v. Town of Wrentham, 712 F.3d

  634, 639 (1st Cir. 2013) (quoting Iqbal, 556 U.S. at 663); see also Papasan v. Allain, 478 U.S. 265,

  286 (1986) (on a motion to dismiss, courts “are not bound to accept as true a legal conclusion

  couched as a factual allegation”).

         Here, Plaintiff purports to assert a whole host of constitutional claims: “42 U.S.C. sec.

  1983, the Supremacy Clause of the U.S. Constitution, the Rhode Island and Federal Uniform

  Declaratory Judgment Acts, the 9th, 1st, 4th, 14th, 5th, [sic] Amendments of the United States




                                                   12
Case 1:19-cv-00340-JJM-PAS Document 35 Filed 08/23/19 Page 13 of 18 PageID #: 293




  Constitution[.]” Compl. at 1, ¶ 1. Respectfully, Plaintiff has not sufficiently pled any of these

  claims.

            With respect to Plaintiff’s citation to the Supremacy Clause of the United States

  Constitution, the Supremacy Clause does not afford private litigants a private cause of action. See

  Armstrong v. Exceptional Child Center, Inc., 135 S.Ct. 1378, 1383 (2015) (“It is equally apparent

  that the Supremacy Clause is not the source of any federal rights, *** and certainly does not create

  a cause of action.”) (internal quotations omitted). Accordingly, Plaintiff’s purported Supremacy

  Clause claim must be dismissed.

            With respect to his Ninth Amendment claim, Plaintiff provides no details supporting this

  conclusory allegation. Nor can he maintain a Ninth Amendment claim. See Martinez-Rivera v.

  Sanchez Ramos, 498 F.3d 3, 9 (1st Cir. 2007) (“The Ninth Amendment *** does not create

  substantive rights beyond those conferred by governing law.”) (quotations omitted); see also

  Strandberg v. City of Helena, 791 F.2d 744, 748 (9th Cir. 1986) (“[T]he ninth amendment has

  never been recognized as independently securing any constitutional right, for purposes of pursuing

  a civil rights claim.”) (citations omitted). As such, Plaintiff’s Ninth Amendment claim must be

  dismissed.

            With respect to his First Amendment claim, it appears that Plaintiff alleges only two

  paragraphs in support: Paragraph 27 on page 16 and Paragraph 30 on page 18. These paragraphs

  generally allege that in response to Plaintiff expressing his First Amendment speech rights, his

  parental rights were terminated, including supervised visitation. Compl. at 16, ¶ 27; 18, ¶ 30. As

  these allegations are entirely conclusory in nature, they do not suffice to state a First Amendment

  violation. See Gianfrancesco, 712 F.3d at 639 (“[A]n ‘unadorned, the-defendant-unlawfully-

  harmed-me accusation’ will not do.”) (quoting Iqbal, 556 U.S. at 663). Further, it is not clear from



                                                   13
Case 1:19-cv-00340-JJM-PAS Document 35 Filed 08/23/19 Page 14 of 18 PageID #: 294




  these scant allegations how Defendants allegedly sought to chill Plaintiff’s First Amendment

  rights. Nor is it apparent that Plaintiff’s speech has been, in fact, chilled. See Curley v. Village of

  Suffern, 268 F.3d 65, 73 (2d Cir. 2001) (holding that for a private citizen to bring a First

  Amendment retaliation claim the “plaintiff must show *** that his First Amendment rights were

  ‘actually chilled.’”). Indeed, “[a]llegations of a subjective ‘chill’ are not an adequate substitute for

  a claim of specific present objective harm or a threat of specific future harm.” Laird v. Tatum, 408

  U.S. 1, 13–14, (1972); see also Curley, 268 F.3d at 73 (“Where a party can show no change in his

  behavior, he has quite plainly shown no chilling of his First Amendment right to free speech.”).

  Plaintiff alleges that his “anti-RI Family Court social media posts” are the First Amendment speech

  at issue. Compl. at 18, ¶ 30. The Court can take judicial notice of the fact that Plaintiff still

  maintains a website where he regularly posts videos and other content about his Family Court case

  (as well as the instant litigation), indicating that Plaintiff’s speech remains as free as ever. See

  StevenPalange.com. In light of this, Plaintiff cannot maintain his First Amendment claim.

          With respect to his Fourth Amendment claim, Plaintiff makes no allegations about any

  search or seizure. As a general matter, parental rights are not cognizable under the Fourth

  Amendment, but, instead, under the Fourteenth Amendment. See generally Santosky v. Kramer,

  455 U.S. 745 (1982); see also Quilloin v. Walcott, 434 U.S. 246, 255 (1978). As such, Plaintiff

  fails to state a Fourth Amendment claim.

          With respect to his Fourteenth Amendment claim, 5 Plaintiff appears to advance a due

  process claim, asserting that the ex-parte May 2018 Order deprived Plaintiff “of his daughter




  5
    Although Plaintiff purports to additionally allege a Fifth Amendment claim, the Fifth
  Amendment only applies to the federal government. See Dusenbery v. United States, 534 U.S.
  161, 167 (2002). Plaintiff does not allege that any of the Defendants are federal actors. See
  Martinez-Rivera v. Sanchez Ramos, 498 F.3d 3, 8–9 (1st Cir. 2007) (“As plaintiffs do not allege
                                                    14
Case 1:19-cv-00340-JJM-PAS Document 35 Filed 08/23/19 Page 15 of 18 PageID #: 295




  without, [sic] any allegations or findings that Steven J Palange was or is a threat to anyone, without

  notice, an opportunity to be heard, and without a record.” Compl. at 10, ¶ 13. However, “there is

  no denial of due process in refusing to grant a full adversary hearing before taking away property

  or liberty, so long as such a hearing is provided later (as it was here) and there is justification for

  the delay.” Lossman v. Pekarske, 707 F.2d 288, 291 (7th Cir. 1983). This is especially so in the

  child custody context. See id. (“When a child’s safety is threatened, that is justification enough for

  action first and hearing afterward.”); see also Arredondo v. Locklear, 462 F.3d 1292, 1298 (10th

  Cir. 2006) (“Faced with emergency circumstances which pose an immediate threat to the safety of

  a child, the state may temporarily deprive a parent of custody without parental consent or a court

  order.”) (quotations omitted). The Court can take judicial notice of the Rhode Island Family Court

  matter, Palange v. Palange, C.A. No. W2012-0361, which indicates that the Family Court issued

  a May 9, 2018 Order after plaintiff, the minor child’s mother, filed a Motion for Emergency Relief

  and Affidavit in support. See Palange, C.A. No. W2012-0361. There was a post-deprivation

  hearing on May 30, 2018 – memorialized in a June 13, 2018 Order – that continued the terms of

  the May 9, 2018 Order. See id. As such, the Family Court found sufficient justification to suspend

  Plaintiff’s parental rights and afforded him a post-deprivation hearing just twenty-one (21) days

  later. See Lossman, 707 F.2d at 291. Accordingly, Plaintiff’s Amended Complaint fails to state a

  due process claim.

         In sum, beyond conclusory statements asserting various violations of purported

  constitutional rights, Plaintiff’s Amended Complaint fails to articulate a legal claim. As such, it

  should be dismissed for failure to state a claim.




  that any of the defendants are federal actors, any Fifth Amendment claim was properly
  dismissed.”).
                                                      15
Case 1:19-cv-00340-JJM-PAS Document 35 Filed 08/23/19 Page 16 of 18 PageID #: 296




     4. Defendants Maggiacomo, Hawkins, and Neronha Are Unconnected to the Amended

         Complaint

         Plaintiff’s Amended Complaint also fails to state a claim against named Defendants

  Maggiacomo, Hawkins, and Neronha. The Amended Complaint fails entirely to allege any facts

  against these Defendants. Indeed, other than being listed in the case caption, none of these

  Defendants appear anywhere else in the entire Amended Complaint. See Richardson v. City of

  Providence by and through Lombardi, 2018 WL 5619719, at *4 (D.R.I. Oct. 30, 2018). (“In

  essence, Plaintiff asks the Court to guess at what the State (or its alleged agents) may or may not

  have done that could serve as the basis for Plaintiff’s claims.”). Without a single allegation alleged

  against Defendants Maggiacomo, Hawkins, or Neronha, Plaintiff’s Amended Complaint fails to

  state a claim against them.

                                5. Ex Parte Young is Not Applicable Here

         One final point warrants mention. Plaintiff appears to seek refuge under Ex Parte Young,

  209 U.S. 123 (1908); Compl. at 19, ¶ 33. Respectfully, Plaintiff’s argument fundamentally

  misunderstands the nature of the doctrine. Rooker-Feldman derives from the language of 28 U.S.C.

  § 1257(a), which permits aggrieved parties from final decisions of highest state courts to seek

  Supreme Court review. The domestic relations exception stems from a common law “long-held

  understanding[.]” See Ankenbrandt, 504 U.S. at 703. Defendants’ arguments on Rooker-Feldman

  and the domestic relations exception relate to the Court’s subject matter jurisdiction; Ex Parte

  Young is an exception to Eleventh Amendment sovereign immunity. See Town of Barnstable v.

  O’Connor, 786 F.3d 130, 138 (1st Cir. 2015). In other words, Defendants’ arguments go to the

  question of the Court’s authority to hear the matter, not whether Defendants are immune from suit



                                                   16
Case 1:19-cv-00340-JJM-PAS Document 35 Filed 08/23/19 Page 17 of 18 PageID #: 297




  under the Eleventh Amendment. 6 Neither the Rooker-Feldman doctrine nor the domestic relations

  exception has been abrogated by Ex Parte Young. As such, respectfully, no matter how Plaintiff

  frames his claim or request for relief, the proper court to hear Plaintiff’s grievances on these issues

  following the Rhode Island Supreme Court’s decision, if any, is the United States Supreme Court.

         Further, Defendants disclaim that Ex Parte Young is applicable to Plaintiff’s Amended

  Complaint in any event. Although stylized as a request for prospective declaratory relief, Plaintiff’s

  Amended Complaint in fact still seeks this Court to review a past decision of the Rhode Island

  Family Court that was upheld by the Rhode Island Supreme Court. See Town of Barnstable, 786

  F.3d at 139 (“‘[A] court need only conduct a straightforward inquiry into whether [the] complaint

  alleges an ongoing violation of federal law and seeks relief properly characterized as

  prospective.’”) (quoting Verizon Maryland, Inc. v. Pub. Serv. Commission of Maryland, 535 U.S.

  635, 645 (2002)); see also Goodson v. Maggi, 797 F. Supp. 2d 587, 603 (W.D. Pa. 2011) (“[T]he

  so-called prospective relief sought against it is not prospective at all.”). This is perhaps most

  evident in Plaintiff’s request that “[t]his lawsuit also claims that all activity, judgments, orders,

  [and] findings *** created by Michael B. Forte since May 9, 2018, [sic] are revaluated [sic] and

  thus made void upon completion of revaluation [sic].” Compl. at 7, ¶ 6 (emphasis added); see also

  Goodson, 797 F. Supp. 2d at 603 (“These requests are purely an attempt by [plaintiff] to have this

  Court review the prior decisions of the state court judges, which it is not empowered to do.”).

  Accordingly, this “eleventh hour attempt by plaintiff[] to bring [his] case under the aegis of the

  doctrine of Ex parte Young” fails. Mills v. State of Maine, 118 F.3d 37, 52 (1st Cir. 1997).




  6
   Defendants reserve the right to present Eleventh Amendment defenses in further briefing if
  necessary.
                                                    17
Case 1:19-cv-00340-JJM-PAS Document 35 Filed 08/23/19 Page 18 of 18 PageID #: 298




                                      IV.    CONCLUSION

         For the reasons set forth above, Defendants respectfully ask that this Honorable Court

  dismiss Plaintiff’s Amended Complaint.


                                              Respectfully submitted,

                                              STATE DEFENDANTS, in their official capacities
                                              only,

                                              By:

                                              PETER F. NERONHA
                                              ATTORNEY GENERAL

                                              /s/ Sean Lyness
                                              Sean Lyness, Bar No. 9481
                                              Justin J. Sullivan, Bar No. 9770
                                              Special Assistant Attorneys General
                                              150 South Main Street
                                              Providence, RI 02903
                                              Tel: (401) 274-4400, Extension 2481 / 2007
                                              Fax: (401) 222-3016
                                              SLyness@riag.ri.gov
                                              jjsullivan@riag.ri.gov



                                  CERTIFICATE OF SERVICE

  I hereby certify that I filed the within document on August 23, 2019 via the ECF filing system
  and that a copy is available for viewing and downloading.

  Steven Palange
  10 Grandeville Court
  Apartment #934
  Wakefield, Rhode Island 02879
  steven_palange@TLIC.com
                                              /s/ Dylan Gaddes




                                                 18
